Citation Nr: 1529011	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  13-18 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, including attention deficit hyperactivity disorder (ADHD). 

2. Entitlement to service connection for a thoracolumbar spine disability.

3. Entitlement to service connection for a cervical spine disability. 

4. Entitlement to service connection for additional disability of the left hand and wrist, including of the index and middle fingers, apart from service-connected left thumb DeQuervain's tenosynovitis.  

5. Entitlement to an initial rating greater than 10 percent for a right shoulder strain status post arthroscopic repair for dislocations and labral pathology associated with Bankart lesion (right shoulder disability). 

6. Entitlement to an initial compensable rating for bilateral medial tibial stress syndrome (claimed as shin splint fractures). 

7. Entitlement to an initial compensable rating for left thumb DeQuervain's tenosynovitis.  

8. Entitlement to an initial compensable rating for hypertension. 

9. Entitlement to an initial compensable rating for a right shoulder scar. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from January 2010 to June 2012. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. 

A May 2013 rating decision granted a 10 percent rating for the left shoulder disability effective June 2012, the date of claim.  The Veteran has continued to dispute the initial evaluation assigned and this issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

The Veteran testified at a hearing before the undersigned in April 2015.  A transcript is of record. 

The Veteran asserted a claim for disability of the right wrist in a June 2013 statement which has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

As explained in the REMAND portion below, the Board finds that the Veteran timely submitted a notice of disagreement (NOD) respecting service connection for an acquired psychiatric disorder, including ADHD, a thoracolumbar spine disability, a cervical spine disability, and additional disability of the left hand and wrist, including of the index and middle fingers.  Accordingly, these issues are remanded for issuance of a statement of the case (SOC).  See 38 C.F.R. § 19.9(c).

Apart from the initial rating of the Veteran's right shoulder scar, the appeal of which has been withdrawn, all issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran withdrew his appeal of the initial noncompensable rating assigned his right shoulder scar at the April 2015 Board hearing. 

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal are satisfied with respect to the initial noncompensable rating assigned the right shoulder scar.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the April 2015 Board hearing, the Veteran clearly expressed his wish on the record to withdraw his appeal of the initial noncompensable rating assigned the right shoulder scar.  The criteria for withdrawal of an appeal are satisfied.  See 38 C.F.R. § 20.204(b).  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that was appealed.  Accordingly, the appeal of the initial noncompensable rating assigned the right shoulder scar is dismissed.  See 38 U.S.C.A. § 7105(d). 


ORDER

Entitlement to an initial compensable rating for a right shoulder scar is dismissed. 


REMAND

The issues on appeal must be remanded for further development to ensure that they are afforded every due consideration, and to aid the Board in making an informed decision. 

Regarding the service connection claims for an acquired psychiatric disorder, including ADHD, a thoracolumbar spine disability, a cervical spine disability, and additional disability of the left hand, including of the index and middle fingers, a June 2013 statement adequately conveys the Veteran's disagreement with the February 2013 rating decision and a desire for appellate review, and thus satisfies the criteria for a NOD.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.201 (providing that a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a NOD); Gallegos v. Principi, 283, F.3d 1309, 1314 (Fed. Cir. 2002) (observing that no special wording is required for a NOD, and that a NOD simply requires terms that can be reasonably construed as disagreement with the determination and a desire for appellate review).  

Specifically, although the Veteran initially stated that he was appealing the February 2013 rating decision in order to increase his disability rating, it can be fairly gleaned from the remainder of his statement that to this end he was appealing all the issues addressed in that decision, including the denials of service connection.  For example, he made specific reference to his cervical spine, lumbar spine, and ADHD and articulated arguments as to why they were related to service.  His arguments regarding ADHD also indicate that this claim encompasses any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Similarly, his reported left hand and wrist symptoms and limitations of the index and middle fingers are encompassed in the claim for a left hand condition, and thus the grant of service connection for left thumb DeQuervain's tenosynovitis (which was based on this claim) does not abrogate the appeal concerning the other claimed conditions of the left hand and wrist discussed in the June 2013 statement.  See id.; Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled). 

Because the June 2013 NOD was submitted within one year of the February 2013 rating decision, it was timely filed.  See 38 C.F.R. § 20.302(a) (2014).  

Accordingly, these issues must be remanded so that the RO may provide him with an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, after issuance of the SOC, the Veteran must perfect the appeal by filing a timely substantive appeal in order for these issues to be certified to the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2014); Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

With regard to the initial ratings of the Veteran's service-connected disabilities (apart from the withdrawn appeal of the right shoulder scar), the Veteran stated in his hearing testimony before the undersigned that he has received treatment at VA.  He also mentioned receiving acupuncture and chiropractor treatment at Lacey Chiropractic in Rapid City.  No treatment records are in the claims file.  On remand, appropriate efforts must be made to obtain these records. 

Finally, this opportunity should be taken to arrange for new VA examinations regarding the Veteran's left thumb DeQuervain's tenosynovitis, right shoulder disability, bilateral medial tibial stress syndrome, and hypertension.  The last examinations were performed in January 2013, and the examiner conveyed in the report that the accuracy of the findings was compromised by what the examiner found was poor cooperation and "mark[ed] guarding" on the Veteran's part that did "not appear genuine."  Thus, in order to help ensure accurate and up-to-date examination findings to aid the Board in making an informed decision, new examinations should be performed.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); 38 C.F.R. § 3.327(a) (2014) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability). 

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify any pertinent treatment records, and then take appropriate steps to secure copies of any such treatment records.  

2. Obtain all of the Veteran's VA treatment records from the Black Hills Health Care System dated since his June 2012 separation from service.  

3. Request the Veteran to authorize the release of private treatment records from Lacey Chiropractic in Rapid City, unless these records are already included in his VA treatment records (as suggested by his representative at the hearing).  Then make arrangements to obtain them if he provides sufficient authorization.  He should also be invited to submit these records himself. 

4. Then, arrange for VA examinations of the Veteran's service connected right shoulder disability, bilateral medial tibial stress syndrome, left thumb DeQuervain's tenosynovitis, and hypertension.  The claims file must be made available to the examiner(s) for review.  All pertinent clinical findings must be recorded and all indicated tests and studies performed. 

5. Finally, after completing any other development that may be indicated, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

6. In addition, issue an SOC regarding the service connection claims for an acquired psychiatric disorder, including ADHD, a thoracolumbar spine disability, a cervical spine disability, and additional disability of the left hand and wrist, including of the index and middle fingers.  Send copies both to the Veteran and his representative.  Inform him that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


